DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-10, are rejected under 35 U.S.C. 103 as being unpatentable over Carraro et al. (US 2019/0117144) in view of Kim et al. (US 2018/0043901).
Regarding claims 1, 9-10,  Carraro discloses a drowsiness sign notification system applied to a vehicle (fig. 3), the drowsiness sign notification system (fig. 3) comprising: a controller configured to execute (computing device 120 in fig. 1; page 2, [0031]): a drowsiness sign determination process that determines whether or not the driver shows a drowsiness sign based on the driver state (fig. 3; page 1, [0019-0020]); a first drowsiness sign notification process that gives a first drowsiness sign notice to the driver through display or vibration without using audio (output device 130 may provide a haptic alert such as a vibration which may be felt by the driver) (fig. 1; fig. 3; page 2, [0031]), when it is determined that the driver shows the drowsiness sign (fig. 1; fig. 3; page 2, [0031-0033]); and a second drowsiness sign notification process that gives a second drowsiness sign notice to the driver through audio (output device 130 may include a dashboard indicator or infotainment system generating an audio such as message 310 in page 2, [0031]), when it is determined again that the driver shows the drowsiness sign after the first drowsiness sign notification process (fig. 1; fig. 3; page 2, [0031-0033]).
  Carraro discloses all the limitations set forth above but fails to explicitly disclose a driver monitor configured to detect a driver state being a state of a driver of the vehicle.
 However, Kim discloses a driver monitor configured to detect a driver state being a state of a driver of the vehicle (monitoring of whether the vehicle 123 is driving in the wrong lane in page 5, [0057]).
 Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the feature of Kim within the system of Carraro in order to control the operation of the vehicle during drowsiness thereby increasing the reliability of the system.
 Regarding claim 6, Carraro discloses wherein operation modes: of the controller include a first feedback mode and a second feedback mode, in the first feedback mode, the controller executes the drowsiness sign determination process and the first drowsiness sign notification process, after executing the first drowsiness sign notification process, the controller switches an operation mode from the first feedback mode to the second feedback mode, and in the second feedback mode, the controller executes the drowsiness sign determination process and the second drowsiness sign notification process (page 2, [0032]).
 Regarding claim 7, Carraro discloses wherein after an elapse of a predetermine period since the operation mode 1s switched from the first feedback mode to the second feedback mode, the controller switches the operation mode from the second feedback mode to the first feedback mode (page 2, [0032-0036]).
 Regarding claim 8, Carraro discloses wherein the second drowsiness sign notification process includes a dialogue process that conducts a dialogue with the driver through the audio (audio in page 2, [0031]).


Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Carraro in view of Kim as applied to claim 1 above, and further in view of Yoda et al. (US 2011/0216181).
 Regarding claim 2, Carraro and Kim disclose all the limitations set forth in claim 1 but fail to explicitly disclose wherein in the drowsiness sign determination process, the controller is further configured to:
calculate a drowsiness degree of the driver based on the driver state; and when the drowsiness degree exceeds a threshold, determine that. the driver shows the drowsiness sign.
    However, Yoda discloses wherein in the drowsiness sign determination process, the controller is further configured to: calculate a drowsiness degree of the driver based on the driver state (page 2, [0022-0023]); and when the drowsiness degree exceeds a threshold, determine that the driver shows the drowsiness sign (page 4, [0036-0038]).
 Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the feature of Yoda within the system of Carraro and Kim in order to control the operation of the vehicle during drowsiness thereby increasing the reliability of the system.
   Regarding claim 3, Carraro, Kim, and Yoda disclose all the limitations set forth in claim 1 and Yoda further discloses wherein when the drowsiness degree exceeds a first threshold, the controller executes the first drowsiness sign notification process and resets the drowsiness degree, and when the drowsiness degree exceeds a second threshold after the first drowsiness sign notification process, the controller executes the second drowsiness sign notification process (page 2, [0022-0023]); page 4, [0036-0037]). 
   Regarding claim 4, Carraro, Kim and Yoda disclose all the limitations set forth in claim 1 and Yoda further discloses wherein the controller executes the second drowsiness sign notification process and resets the drowsiness degree, and when the drowsiness degree exceeds the second threshold again after the second drowsiness sign notification process, the controller executes the second drowsiness sign notification process again (page 2, [0022-0023]; page 4, [006-0037]).
   Regarding claim 5, Carraro, Kim and Yoda disclose all the limitations set forth in claim 1 and Yoda further discloses wherein the second threshold is equal to or lower than the first threshold (page 4, [0038]).
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Migneco et al. (US 10,210,409) discloses seating system with occupant stimulation and sensing.
Minegishi et al. (US 2018/0284766) discloses vehicle drive assistance system.
Vijaya Kumar et al. (US 9,956,963) discloses apparatus for assessing……drowsiness levels.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL PREVIL whose telephone number is (571)272-2971. The examiner can normally be reached Monday-Friday from 9:30 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wang Quan-Zhen can be reached on 571 272 3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





DP
April 17, 2022

                                                                              /DANIEL PREVIL/                                                                              Primary Examiner, Art Unit 2684